 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Fire Protection,Inc. and Mutual SprinklerContractors and Engineers, Inc.andRoadSprinkler Fitters Local Union No.669,U.A.,AFL-CIO. Case 4-CA-13814(E)29 September 1986SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 23 January 1986 Administrative Law JudgeJames L. Rose issued the attached supplemental de-cision.The Applicant filedexceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and brief in support of the cross-excep-tions and in answer to the Applicant's exceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,' and conclusions,2 and to adopt the rec-ommended Order.ORDERThe National LaborRelations Board adopts therecommended Order of theadministrative lawjudge and orders that the application of the Appli-cant,National Fire Protection,Inc.,andMutualSprinkler Contractorsand Engineers,Inc.,Phila-delphia,Pennsylvania, for an award under theEqual Access to Justice Act bedismissed.iIn adopting the judge's decision denying the Applicant's applicationfor attorney fees and expenses,we find in agreement with the judge thatthe General Counsel was substantially justified in litigating the matter,and, therefore,it isunnecessary to reach the issue of the Applicant'stimely filingWe find no merit in the Applicant's contention that because the judgein his original decision(JD-76-85)made credibility resolutions contraryto those proposed by the General Counsel those rulings diminish her jus-tificationThe record shows that credibility was a factor in union knowl-edge concerning the relationship between National and Mutual and whenthe Union learned about that relationship in allowing the application ofSec 10(b) of the Act Where, as here, a credibility conflict cannot be re-solved administratively through documentary evidence,Board practiceand procedure requires that such credibility issues be resolved at a hear-ing beforean administrative law judgeWith respect to the judge's statement that "[d]ismissal of the instantcomplaint did not require making credibility resolutions adverse to theGeneral Counsel," the judge's comments immediately following the state-ment indicate that he meant only to say, and emphasize,that credibilitywas not a sine qua non-arequirement-forhis deciding the 10(b) issue,and not, as a more literal reading might suggest,that he did not make anycredibility findings in doing so2We believe that Congress, in revising the Equal Access to JusticeAct, 5 U S C § 504 (1982), as amended by Pub L 99-80, 99 Stat. 183(1985), did not alter, but merely clarified the definition of "substantiallyjustified" "Substantially justified"means more than"mere reasonable-ness " H R Conf Rep 99-120 at 9 (1985) We find that this standard hasbeen met in this caseMargaritaNavarro-Rivera Esq.,for the General Counsel.Edward TBresnan,Esq.,of BlueBell, Pennsylvania, forRespondent National FireProtection, Inc.Jean B. Green, Esq.,of Norristown,Pennsylvania, forRespondent Mutual SprinklerContractorsand Engi-neers, Inc.PatrickB.Shaw,Esq.,ofWashington,D.C., for theCharging Party.SUPPLEMENTAL DECISION(Equal Access to Justice Act)JAMES L. RosE, Administrative Law Judge. On 14March 1985,1I issued a decision recommending dismissalof theGeneral Counsel's complaint which alleges thatthe Respondents had violated Sections 8(a)(5) and 8(d) ofthe National Labor Relations Act. I concluded that thesubstantive allegations were barred by Section 10(b) ofthe Act.In brief,the General Counsel had alleged that MutualSprinkler Contractors and Engineers,Inc. (Mutual) wasthe alter ego of, and a joint employer with, National FireProtection,Inc. (National)and that in certain materialrespectsMutual had abrogated the collective-bargainingagreement existing between National and Road SprinklerFittersLocalUnion No. 669, U.A., AFL-CIO (theUnion).The charge on which the complaint issued was filedby the Union on 30 June 1983. Following a lengthy hear-ing,which included evidence on the 10(b) defense aswell as on alter ego/single-employer statusof the twoCompanies,I concluded that the matter was time-barred.On testimony of witnesses called by the General Coun-sel, as well as a letter from the Union to National of 22December 1982, I concluded that more than 6 monthsprior to 30 June 1983 the Union had sufficient informa-tion to require it to file the charge. I further concludedthat absent reliance on facts preceding the 6-month limi-tation period, there could be no fording of a violationwithin that period.No exceptions were taken to my decision and theBoard issued an Order adopting it on 16 April 1985.On 10 April (prior to the Board's Order), Nationalfiledan application for counsel fees pursuant to theEqual Access to Justice Act (EAJA). On 16 May it filedan amendedapplication,which the General Counsel as-sertswas received by the Board on 17 May, and wastherefore untimely as having been filed on the 31st dayfollowing the Board's final order. The 30-day period isjurisdictional and cannot be extended by the Board.B. J.Heating & Air Conditioning,268 NLRB 643 (1984). Thus,if the 10 April application is not considered, then dismis-sal for untimeliness would seem required.Whether the10 April application satisfies the time requirement can bepersuasively argued either way, as counsel do. However,since I conclude that the application should be deniedbecause the General Counsel was substantially justifiedin litigating the matter, the issue of timely filing need notbe decided.IAll dates herein are in 1985 unless otherwise indicated281NLRB No. 100 NATIONALFIRE PROTECTIONThe General Counsel's opposition to the Respondents'amended application was treated by me as a motion todismiss.Itwas denied with leave granted to file ananswer.The General Counsel moved for special permis-sion to appeal this decision,which was denied by direc-tion of the Board on 17 October.On 16 October theGeneral Counsel filed an answer to the amended applica-tion and a supporting brief.Thus,the matter is at issueon National's application,as amended,for counsel feesand the General Counsel's answer.Although the answer raises several technical objec-tions,the principal contention is that the General Coun-selwas "substantially justified"in issuing the complaintand litigating this matter.I agree and conclude that theRespondents' application for counsel fees ought to bedenied for this reason.Thus,I deem it unnecessary to re-solve the other contentions raised by the General Coun-sel.In forming its rules with respect toEAJA,the Boardstated in Section 102.144(a):An eligible applicant may receive an award for feesand expenses incurred in connection with an adver-saryadjudication,or in connection with a signifi-cant and discrete substantive portion of that pro-ceeding,unless the position of the General Counselover which the applicant has prevailed was substan-tially justified.The burden of proof...ison theGeneral Counsel,who may avoid an award byshowing that his position in the proceeding was rea-sonable in law and in fact.In material part, Section 504(a)(2) of the EAJA,statesthat recovery is not allowed"where the adjudicative of-ficer finds that the position of the agency as the party tothe proceeding was substantially justified . . . ."The legislativehistory ofEAJA demonstrates that the"[t]est of whether a Government action is substantiallyjustifiedwould be essentially one of reasonableness.Where the Government can show that its case had a rea-sonable basis,both in law and in fact,no award wouldbe made."H. R. 96th Cong., 2d Sess.,No. 96-1005, Part.1,p. 10(1980).And inUnion Carbide BuildingCo.,276NLRB1410 fn. 5 (1985),the Board stated,"We believethatCongress,in revising the Equal Access to JusticeAct, 5 U.S.C. § 504 (1982), as amendedby Pub. L. 99-80, 99 Stat.183 (1985),did not alter but merely clarifiedthe definition of 'substantially justified.' 'Substantiallyjustified'means more than'mere reasonableness,' H.R.Rept. 99-120 at 9 (1985)."Thus,it is necessary for an agency to show more thansimply lack of bad faith, or that it did not exercise arbi-trary authority in pursuing an unmeritorious claim. Nev-ertheless,an award of attorney fees is not automatic tothe prevailingparty.SeeSpencerv NLRB,548 F.Supp.256 (D.C.Cir.1982).Indeed,an award of fees is notautomatic even when the General Counsel fails to estab-lish a prima facie case.Jim'sBigM,266 NLRB 665(1983).InEast TennesseePacking Co.,277 NLRB 1433(1985),the principal substantive issue was whether an employerwas the alter ego of its predecessor who had a bargain-625ing obligation with the charging party union.The com-plaintwas dismissed on a finding of no alter ego status.The respondent's application for counsel fees was deniedby theBoard,concluding that on the facts presented inthe underlying adjudication,the contrary inference wasreasonable.Whichinferences were in fact drawn was notdispositive.The issue is whether that evidence could rea-sonablyhave supportedthe contraryfinding.That, I be-lieve,is the situation here.Dismissal of the instant complaint did not requiremakingcredibilityresolutions adverse to the GeneralCounsel.Indeed,my conclusion that the Charging Partyhad sufficient knowledge of what was going on betweenthe two named Respondents to require it to file a chargewas based on testimony from the General Counsel's wit-nesses,and inferences drawn therefrom,aswell as aletter from counsel forthe Union.But the question is not what inferences were drawnfrom the evidence presented. The question is whetherthe evidencecouldreasonably have supported the con-trary finding-either that the 10(b) period did not com-mence running because the Union had insufficient knowl-edge of the Respondents'activity,or there were 8(aX5)violations arising out of the Respondents'conduct withinthe 10(b) period.Although Iconcluded that Section10(b) was a bar to the complaint herein, and that no in-dependent violations could have been established withinthe 10(b) period without relying on prior acts,I did sobecause the issue was before me and the evidence pre-ponderated in favor of that decision;Thisdoes not meanthat the contraryposition was unreasonable.As the Court of Appeals for the ThirdCircuit pointedout inNLRB v. Al Bryant, Inc.,711 F.d 543 (3d Cir.1983), "theredoes not appearto be anyclear precedenton when the Section 10(b) period begins to run with re-spect to section 8(aX5) charges growing out of doublebreastedoperations."In that case the court affirmed theBoard's ruling that Section 10(b)was not a bar.AlBryant, Inc.,260 NLRB128 (1982).As the ThirdCircuit recognized,in this area of ongo-ing relationshipsbetweenbusiness enterprises and one ormore of themwitha labor organization,whether Section10(b) barsa refusal-to-bargain complaint is difficult andhazy and turns on an analysis of many facts.And so itwas here.Ruling that Section 10(b) barred the instantmatter was based on an analysis of what appears to bethe Board's position in like cases,along with numerousfacts adducedat the hearing.Some different facts mayvery well havesuggested a different result.In any event,I conclude that the GeneralCounsel's contention con-cerning Section 10(b)was not unreasonable,and in liti-gating this complaint the General Counsel was substan-tially justified. Further,although the alter ego and refus-al-to-bargain issues were not reached,suffice it that therewas enough evidence adduced on these allegations tofind the GeneralCounsel substantially justified in litigat-ing the matter.I thereforeconclude that the GeneralCounsel has refutedthe predicate for an award under the 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDEqualAccess to Justice Act,and I shall recommendtheORDERfollowing22 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.It is ordered that the application, as amended,for at-torney fees and expenses,filed byNational pursuant tothe Equal Access to JusticeAct and Section 102.143, etseq., of the Board's Rules and Regulations,be denied.